UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 31, 2016 GENTHERM INCORPORATED (Exact name of registrant as specified in its charter) Michigan 0-21810 95-4318554 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 21680 Haggerty Road, Ste. 101, Northville, MI (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (248) 504-0500 Former name or former address, if changed since last report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events.
